DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Receipt is acknowledged of the amendment filed 2/9/2021. Claims 1, 14, 19, 38, 46 and 51 have been amended. Claims 3-13, 17-18, 21-37, 39-45, 48-50, 55-59 and 64-74 have been cancelled. Claims 1, 2, 14-16, 19, 20, 38, 46, 47, 51-54 and 60-63 are pending and an action is as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 14-16, 19, 20, 38, 46, 47, 51-54 and 60-63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 14-16, 19, 20, 38, 46, 51-54 and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Lariani et al. US 2017/0171839 (hereinafter Lariani), in view of Takeda et al. US 2018/0310281 (Takeda) and Fong et al. US 2013/0114572 (hereinafter Fong)

Regarding claim 1, Lariani teaches a communication method, comprising:
determining, by a terminal device, a target monitoring resource configured to monitor downlink control information (a control channel subframe pattern is transmitted to the wireless device which is used by the wireless device to look for (monitor for) downlink control information intended for the wireless device [Larijani, ¶41-¶42], it is possible for the terminal device to receive the calculated control channel subframe pattern as noted in ¶47-¶48); and 
monitoring the downlink control information on the target monitoring resource [Larijani ¶41 and ¶51-¶53 the wireless device monitors the control channel for downlink control information using the control channel subframe pattern]. 
	While it is noted that the determination, by the terminal device, is a process that comprises obtaining the information indicating the monitoring resource from another device (that is to say the terminal device can perform the determination step by simply obtaining the target monitoring resource and distinguishing this information as such), it does not explicitly teach wherein the terminal device calculates or in the originator that generates the determined target monitoring resource to monitor DCI through a determination process.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Larijani, indicating a method and system of devices for monitoring resources for DCI, with the teaching of Takeda indicating that the device may calculate or generate the determined target monitoring resource to monitor and obtain the DCI from the base station. The resulting benefit of the combination would have been the ability to receive DCI without the additional overhead being consumed on the PDCCH for indicating the location of the DCI in the PDCCH or PDSC but it does not teach wherein the determining the target monitoring resource from the group of monitoring resources is based on demands for opportunities for monitoring the downlink control information.
However, Fong teaches receiving information of a group of monitored resources from a network device and determining the target monitoring resource from the group of monitoring resources based on demands for opportunities for monitoring the downlink control information [Fong Figure 11, Steps 1104-1110 ¶56-¶60 (receiving a subframe from a eNB and decoding the multiple control channel candidates (of the PDCCHs) of the subframe (interpreted as a group of monitored resources) in order to search for the target monitoring resource by a blind decoding process, and determining the target monitoring resource (target control channel candidate) from the group of monitored resources (being the multiple candidate control channel of the PDCCHs) based on demands for opportunities for monitoring the DCI (that is to say, that since this is blind detection, the UE has a demand (need/requirement) for opportunities for monitoring the DCI (that is to say that since the eNB does not provide the UE with the exact location (target control channel) which carries the DCI, the UE has a need/requirement to search for the target control channel on its own, therefore by the process of blind 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Larijani, in view of Takeda indicating a method and system of devices for monitoring resources for DCI, with the teaching of Fong indicating that the UE device wishing to receive communication may have the demand for opportunities for monitoring to obtain DCI at target monitoring resources from among the available candidate monitoring resources, by which the UE may determine the target monitoring resource from the available candidate control channels in search spaces based on a blind search which involves the use of an RNTI for decoding (the type of RNTI often corresponding to a particular subset of search spaces) in order to obtain the DCI in the target monitoring resource. The resulting benefit of the combination would have been the ability to receive DCI without the additional overhead being consumed on the PDCCH for indicating the location of the DCI in the PDCCH or PDSC.

Regarding claim 2 the combination of Larijani, in view of Takeda and Fong teaches the method of claim 1, wherein the target monitoring resource comprises a periodic monitoring position [Larijani, Figure 12, ¶72 (the subframe positions of the 10 subframe long periodic sequence used to indicate subframes the wireless device is to monitor the control channel for DCI) also see ¶38-¶39 and ¶47].

Regarding claim 14, the combination of Larijani and Takeda and Fong teaches the method of claim 1, further comprising:
receiving, by the terminal device, indication information of the network device, the indication information being used to indicated a monitoring resource configured by the network device for the 

Regarding claim 15, the combination of Larijani, in view of Takeda and Fong teaches the method of claim 14, wherein 
determining, by the terminal device, the target monitoring resource configured to monitor the downlink control information comprises:
	determining, by the terminal device, a monitoring resource indicated by the indication information as the target monitoring resource (determining by the wireless device the subframe locations (interpreted as target monitoring resources) which should be monitored by the wireless device based on the indication received from the network node/base station [Larijani, ¶38 and ¶42]); and
monitoring the downlink control information on the target monitoring resource comprises:
	monitoring the downlink control information on the monitoring resource indicated by the indication information (the wireless device will monitor the indicated subframes of the subframe pattern for the downlink control information ¶41) [Larijani, ¶41].

Regarding claim 16, the combination of Larijani, in view of Takeda and Fong teaches the method of claim 15, wherein
	determining, by the terminal device, the target monitoring resource configured to monitor the downlink control information comprises:
regulating, by the terminal device, a period and/or a monitoring position of the monitoring resource indicated by the indication information and determining the regulated monitoring resource as the target monitoring resource [Takeda, ¶71 and ¶73 (the base station may report to the UE 
monitoring the downlink control information on the target monitoring resource comprises:
	monitoring the downlink control information on the regulated monitoring resource [Takeda, ¶73 (the UE is able to limit the number of resource units received to obtain the DCI)].

Regarding claim 19, the combination of Larijani, in view of Takeda and Fong teaches the method of claim 1, further comprising:
receiving, by the terminal device, high-layer signaling of the network device, the high-layer signaling being used to configure a specific period for the terminal device [Takeda ¶91 & ¶124].

Regarding claim 20, the combination of Larijani, in view of Takeda and Fong teaches the method of claim 19, wherein the high-layer signaling is Radio Resource Control (RRC) signaling [Takeda ¶91 & ¶124].

Regarding claim 38, Larijani teaches a terminal device [See Larijani, Element 30 of Figure 5 and ¶76-¶78], comprising: 
a memory for storing a program, an instruction or a code [Larijani, ¶76-¶78]; a processor [Larijani, ¶76-¶78]; an input interface (receiver ¶08); and 
an output interface;
 wherein the processor, the memory, the input interface and the output interface are communicated with each other, and the processor is configured to: 

control the output interface and the input interface to monitor the downlink control information on the target monitoring resource [Larijani ¶41 and ¶51-¶53 the wireless device monitors the control channel for downlink control information using the control channel subframe pattern]. 
	While it is noted that the determination, by the terminal device, is a process that comprises obtaining the information indicating the monitoring resource from another device (that is to say the terminal device can perform the determination step by simply obtaining the target monitoring resource and distinguishing this information as such), it does not explicitly teach wherein the terminal device calculates or in the originator that generates the determined target monitoring resource to monitor DCI through a determination process.
	However, Takeda teaches wherein terminal device calculates or in the originator that generates the determined target monitoring resource to monitor DCI through a determination process [Takeda, ¶58]. Additionally Takeda also teaches the wherein the UE comprises the memory for storing a program (423); a processor (413); an input interface; and 
an output interface (RF module and antenna ¶401);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lariani, indicating a method and system of devices for monitoring resources for DCI, with the teaching of Takeda indicating that the device may calculate or generate the determined target monitoring resource to monitor and obtain the DCI from the base station. The resulting benefit of the combination would have been the ability to receive DCI without the 
However, Fong teaches receiving information of a group of monitored resources from a network device and determining the target monitoring resource from the group of monitoring resources based on demands for opportunities for monitoring the downlink control information [Fong Figure 11, Steps 1104-1110 ¶56-¶60 (receiving a subframe from a eNB and decoding the multiple control channel candidates (of the PDCCHs) of the subframe (interpreted as a group of monitored resources) in order to search for the target monitoring resource by a blind decoding process, and determining the target monitoring resource (target control channel candidate) from the group of monitored resources (being the multiple candidate control channel of the PDCCHs) based on demands for opportunities for monitoring the DCI (that is to say, that since this is blind detection, the UE has a demand (need/requirement) for opportunities for monitoring the DCI (that is to say that since the eNB does not provide the UE with the exact location (target control channel) which carries the DCI, the UE has a need/requirement to search for the target control channel on its own, therefore by the process of blind decoding the UE must acquire and search through the candidate control channels using the search spaces and decoding the candidates using the UE’s RNTI for the purpose of finding the target candidate control channel carrying the DCI))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Larijani, in view of Takeda indicating a method and system of devices for monitoring resources for DCI, with the teaching of Fong indicating that the UE device wishing to receive communication may have the demand for opportunities for monitoring to obtain DCI at target monitoring resources from among the available candidate monitoring resources, by which the UE may 

Regarding claim 46, the combination of Larijani, in view of Takeda and Fong teaches the terminal device of claim 38, wherein the processor is configured to: determine the target monitoring resource based on the group of monitoring resources (number of resource units) and a basic parameter set (number of repetitions and location of starting subframe) configured for the terminal device [Takeda, ¶58]. 

Regarding claim 51, the combination of Larijani, in view of Takeda and Fong teaches the terminal device of claim 38, wherein the input interface is further configured to: receive indication information of the network device, the indication information being used to indicate a monitoring resource configured by the network device for the terminal device to monitor the downlink control information. [Larijani, Figure 12, ¶72 (the subframe positions of the  10 subframe long periodic sequence are used to indicate subframes the wireless device is to monitor the control channel for DCI) also see ¶38-¶39 and ¶47].
Regarding claim 52, the combination of Larijani, in view of Takeda teaches the terminal device of claim 51, wherein the processor is further configured to: 
determine a monitoring resource indicated by the indication information as the target monitoring resource (determining by the wireless device the subframe locations (interpreted as target 
control the input interface and the output interface to monitor the downlink control information on the monitoring resource indicated by the indication information (the wireless device will monitor the indicated subframes of the subframe pattern for the downlink control information ¶41) [Larijani, ¶41].

Regarding claim 53, the combination of Larijani, in view of Takeda and Fong teaches the terminal device of claim 52, wherein the processor is further configured to: 
regulate a period and/or a monitoring position of the monitoring resource indicated by the indication information and determine the regulated monitoring resource as the target monitoring resource [Takeda, ¶71 and ¶73 (the base station may report to the UE information regarding the number of subframes (or the number of resources for limitation) to be combined to perform channel estimation for DCI) ¶73 (the limitation of the number of resource used used or combined by the UE to perfom channel estimation, and enables the UE to obtain the DCI without receiving the entriety of the PDCCH or PDSCH)]; and 
control the input interface and the output interface to monitor the downlink control information on the regulated monitoring resource [Takeda, ¶73 (the UE is able to limit the number of resource units received to obtain the DCI)].

Regarding claim 54, the combination of Larijani, in view of Takeda and Fong teaches the terminal device of claim 51, wherein the input interface is further configured to: receive the downlink control information from the network device, the downlink control information comprising the indication information [Larijani, Figure 12, ¶72 (the subframe positions of the  10 subframe long periodic 

Regarding claim 60, the combination of Larijani, in view of Takeda and Fong teaches the terminal device of claim 38, wherein the target monitoring resource does not comprise a time-domain position configured for the network device to transmit a downlink synchronization signal or a downlink reference signal [Takeda, ¶50 (the indicated resource units are utilized to transmit DCI and user data. Thus they are disclosed as not being configured for DL SS and DRS)]. 

Regarding claim 61, the combination of Larijani, in view of Takeda and Fong teaches the terminal device of claim 38, wherein the target monitoring resource comprises a periodic monitoring position, the target monitoring resource further comprises a frequency-domain resource for each monitoring position, and the frequency-domain resource is a specific frequency-domain width or a whole system bandwidth [Takeda, ¶50 (periodic/repeatedly transmitted DCIs over the resource units  (timeslot and frequencies) are to be monitored by the UE for reception of the DCI)]. 

Regarding claim 62, the combination of Larijani, in view of Takeda and Fong teaches terminal device of claim 38, wherein the input interface is further configured to: receive configuration information from a network device, the configuration information being used to configure a monitoring resource for the terminal device to initially monitor the downlink control information. [Larijani, Figure 12, ¶72 (the subframe positions of the 10 subframe long periodic sequence are used to indicate subframes the wireless device will monitor the control channel for DCI) also see ¶38-¶39 and ¶47].

s 47 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Larijani, in view of Takeda and Fong as applied to claims 46 and 62 above, and further in view of Liu et al. 2020/0162212 (hereinafter Liu).
Regarding claim 47, the combination of Larijani in view of Takeda and Fong teaches wherein the basic parameter set (a numerology of timeslots and spacing) may be utilized but it does not teach wherein  the terminal device of claim 46, wherein the group of monitoring resources correspond to a first basic parameter set, and the processor is configured to: in response to that a second basic parameter set configured for the terminal device is the same as the first basic parameter set, determine the target monitoring resource in the group of monitoring resources; or in response to that the second basic parameter set configured for the terminal device is different from the first basic parameter set, determine another group of monitoring resources based on the group of monitoring resources and determine the target monitoring resource in the another group of monitoring resources as taught by LIU [Figure 2, ¶55 and also see LIU ¶3 (different numerologies coexist for the same carrier and slots to carry traffic), ¶22 and ¶46 (different numerologies to device a symbol/resource unit used for DCI)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lariani, in view of Takeda indicating a method and system of devices for monitoring resources for DCI in resources according to a numerology, with the teaching of Liu indicating that there may be a plurality numerology of resources (basic parameter sets) which correspond to the same target resources for monitoring DCI. The resulting benefit of the combination would have been the ability to allow for the performing of flexible DCI monitoring [LIU ¶41 and ¶103]. 

Regarding claim 63, the combination of Larijani, in view of Takeda and Fong teaches the terminal device of claim 62, wherein the monitoring resource for the terminal device to initially monitor the downlink control information is determined by the network device according to at least one of: a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lariani, in view of Takeda indicating a method and system of devices for monitoring resources for DCI in resources according to a numerology, with the teaching of Liu indicating that there may be a plurality numerology of resources (basic parameter sets) which correspond to the same target resources for monitoring DCI. The resulting benefit of the combination would have been the ability to allow for the performing of flexible DCI monitoring [LIU ¶41 and ¶103]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467